 In theMatter of BERNARDGOLD AND JACK WASSERMAN,CO-PARTNERSDOING BUSINESS UNDER THE NAMEOF GOLD &BAKERandWHOLF.s LEAND WAREHOUSEWORKERS UNION, LOCAL 65, C. I. O.Case No. RD899 (2-R-3943).-Decided October 25,1943Mr. Frederick R. Livingston,for the Board.Mr. Bernard Gold,of New York City, for the Company.Mr. Irving Lebold,of New York City, for the C. I. O.Mr. Murray GurtmanandMarkewich, RosenhauscCMarkewich,byMr. Irwin Panken,of New York City, for the A. F. of L.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Wholesale and Warehouse WorkersUnion, Local 65, affiliated with the Congress of Industrial Organiza-tions,herein called the C. I. 0., alleging that a question affecting com-merce had arisen concerning the representation of employees ofBernard Gold and Jack Wasserman; co-partners doing business underthe name of Gold & Baker, New York City, herein called the Company,theNational Labor Relations Board provided for an appropriatehearing upon due notice before William F. Guffey, Jr., Trial Exam-iner.Said hearing was held at New York City on August 26, 1943.The Board, the Company, the C. I. 0., and Joint Board of MillineryWorkers Union, Local 90, affiliated with the American Federation ofLabor, herein called the A. F. of L., appeared, participated, and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded opportunityto file briefs with the Board.53 N. L.R. B., No. 10.53 54DECISIONSOF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THEBUSINESS OF THE COMPANYBernard Gold and Jack Wasserman, co-partners, have been doingbusiness under the name of Gold & Baker since January 1943.TheCompany, a successor of Gold & Kaufman; is engaged in the sellingand distribution of ladies' hats at wholesale in New York City.Dur-ing,the first 6 months of 1943, the Company purchased merchandisevalued in excess of $15,000, approximately 25 percent of which wasshipped to the Company's store from points outside the State of NewYork.During the same period, the Company's sales exceeded $25,000,over 50 percent of which represented sales of merchandise shippedfrom the store to points outside the State.The Company admits that it is engaged in commerce, within themeaning of the National Labor Relati,3ns Act.II.THE ORGANIZATIONS INVOLVEDWholesale and Warehouse Workers Union, Local 65, is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.Joint Board of Millinery Workers Union, Local 90, is a labor organ-ization affiliated with the American Federation of Labor, admittingto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONIn the spring of 1943, the C. I. O. asked the Company for recog-nition as exclusive bargaining representative of its employees, andthe Company refused.The Company's predecessor, a member of theAssociation, had recognized the A. F. of L. as sole bargaining repre-sentative of its shipping employees.A contract between-the A. F.of L. and members of the Association expired on February 15, 1943.So far as the record discloses, the Company had never recognized theA. F. of L. as bargaining representative of any employees.'Bernard Gold and Peter Kaufman were the stockholders of the corporation of Gold& KaufmanUpon dissolution of the corporation, Gold entered into partnership withWasserman, under the name of Gold & Baker, the employer herein concerned, and Kauf-man became an employee in the wholesale hat industryCustomers of the corporationbecame customers of the succeeding partnership.Gold & Kaufman was a member ofThe New York Association of Wholesalers of Ladies' and Childien's Hats, Inc., hereincalled the AssociationGold & Baker is not. SeeMatter of The New York Associationof Wholesalers of Ladies' and Children's Hats, Inc,decided this day, 53 N. L. R. B. 38. GOLD & BAKER55,A statement prepared by the Regional Director and introduced intoevidence at the hearing indicates that the C. I. O. has a substantialinterest among employees in the unit herein found, appropriate?We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaning,of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe C. I. O. contends that all employees of the Company, excludingexecutives and supervisory employees, constitute an appropriate bar-gainingunit.The A. F. of L. contends that the Company's shippingemployees constitute a bargaining unit apart from-other employees.,The Company's store consists of- a basement floor, at the rear ofwhich office space is set off by partition. The two partners are activelyengaged in the management and conduct of their business.One ofthem is present in the store during business hours.The Companyregularly employs a bookkeeper, two salesmen, a shipping clerk, andan errand boy.At the time of the hearing, the Company employedonly two persons,a salesmanand an errand boy. The salesman ischiefly concerned with the receipt and arrangement of stock and theselling of merchandise to customers at the store.He assists in packingand does someincidental buying.One of the partners does the buyingand the greater part of the shipping work. The errand boy delivershats according to directions given him by the partners or the salesman.The C. I. O. and the Company agree that the salesman and the er-rand boy should be included in the same bargaining unit. The A. F.of L. contendsthat the salesmanis a supervisory employee and shouldnot be included in the unit.Gold, who testified at the hearing, firstdescribed the salesmanas his "manFriday" and his "general man-ager."In response to an initial question respecting the extent of thesalesman'smanagerial powers, Gold testified that the salesman "man-aged himself."Gold further testified in general terms that the sales-man had authority to hire and discharge errand boys at his discretionand within his understanding of the Company's needs. So far as therecord discloses, however, the only specific authority that the salesmanexercisesover the errand boy is to instruct him concerning the placeswhere the deliveries of hats are to be made.As noted above, one ofthe partners is present at the store during business hours, and both2The C I O. submitted two authorization cards bearing the apparentlygenuine signa-tures of employees on the Company's pay rollof June3,1943At thetime of the hear-ing there weretwo employees in the unit hereinafter.found appropriate.The' A. F of L. submitted no evidenceof presentinterestamong the Company'semployees.The A. F. of L.was the recognized bargaining representative of employeesof the Company's predecessor. 56DECISIONSOF NATIONAL LABOR RELATIONS BOARDpartners areactive in the business.We find that the salesman is nota supervisory employee and we shall include him in the unit.In a separate representation proceeding, decided this day,' we foundthatsalesmen,shipping employees, and errand boys employed bymembers of the Association, the Company's competitors, constituteda single appropriate unit.The Company does not presently employany shipping clerk or packer.The salesman shares this work withone of the partners. Salesmen and errand boys employed by membersof the Association perform services similar to those performed by theCompany's employees in the respective work categories.Since wehave found that salesmen, shipping employees, and errand boys em-ployed by the Company's competitors in New York City are properlyincluded in the same bargaining unit, we shall include in the sameunit the employees of the Company engaged in similar workShortly before the hearing the Company lost the services of thebookkeeper, whom it expected to replace, but whom it had not replacedat the time of the hearing.The bookkeeper is essentially an officeemployee and we do not regularly include office employees in the samebargaining unit with non-clerical workers.We shall, therefore, inaccordance with our usual practice, exclude office employees from theunit we now find appropriate for bargaining.We find that all employees of the Company, excluding supervisoryand office employees, constitute a unit appropriate for. the purposesof collective bargaining, within the meaning of Section 9 (b) of theAct.V.THEDETERMINATION OF REPRESENTATIVESWe find that the question affecting commerce which has arisenconcerning the "representation of employees of the Company can bestbe resolved by an election by secret ballot.Although the A. F. of L. did not submit any evidence to indicatethat it presently represented any employees of the Company,the A. F. of L. was lately the bargaining representative of employeesof the Company's predecessor.The A. F. of L. desires to participatein the election and we shall, therefore, permit the A. F. of L. to ap-pear upon the ballot.Those eligible to vote in the election shall be all employees of theCompany in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately precedingthe date of the Direction of Election herein, subject to thelimita-tionsand additions set forth in the Direction.3See footnote 1, above.limited to shipping employees,the A F. of L filed no petition for certification of suchemployees and no evidence to disclose that it represented either of the employees presentlyin the Company's service. GOLD & BAKERDIRECTION OF ELECTION57By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, and pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain repre-sentatives for the purposes of collective bargaining with BernardGold and Jack Wasserman, co-partners doing business under thename of Gold & Baker, New York City, an election by secret ballotshall be conducted as early as possible but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Second Region, acting in thismatter as agent for the National Labor Relations Board, and sub-ject to Article III, Sections 10 and 11, of. said Rules and Regulations,among all employees of the Company in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill0or on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves inperson at the polls, but excluding employees who have since quit orbeen discharged for cause and have not,been rehired or reinstatedprior to the date of the election, to determine whether they desire tobe represented by Wholesale and Warehouse Workers Union, Local65, C. I. 0., or by Joint Board of Millinery Workers Union, Local90, A. F. of L., for the purposes of collective bargaining, or by neither.MIi.GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.